ACCEPTED
                                                                     01-14-01030-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                                6/16/2015 4:54:17 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK

            NO. 01-14-01030-CV
                   IN THE                  FILED IN
          FIRST COURT OF APPEALS    1st COURT OF APPEALS
                                        HOUSTON, TEXAS
             AT HOUSTON, TEXAS      6/16/2015 4:54:17 PM
  ______________________________________
                                    CHRISTOPHER A. PRINE
                                                  Clerk
                 TARRIS WOODS
                  -Appellant-

                      VERSUS                FILED IN
                                     1st COURT OF APPEALS
                                         HOUSTON, TEXAS
SANDRA T. KENNER AND CHARLES E. TWYMON, JR.
                                     6/16/2015 4:54:17 PM
                 -Appellee-
                                     CHRISTOPHER A. PRINE
   ______________________________________ Clerk
                On Appeal from the
        Probate Court of Galveston County
         Trial Court Case No. PR-0075144
        Hon. Kimberly Sullivan, Presiding
  _____________________________________________




APPELLANT'S MOTION TO TAKE JUDICIAL NOTICE


                               Douglas T. Godinich
                               Attorney at Law
                               SBN: 24007244
                               2727 Broadway
                               Galveston, Texas 77550
                               (409) 763-2454 (telephone)
                               (409) 736-4309 (facsimile)
                               Attorney for Appellant
                               Tarris Woods
TO THE HONORABLE JUSTICES OF SAID COURT:

     NOW COMES Appellant, Tarris Woods, asks the Court to take

Judicial Notice of Cause Number 01-14-01029-CV.

                          A. INTRODUCTION

     1.   Appellant is Tarris Woods; appellee is Sandra Kenner

and Charles Twymon, Jr.


                    B. Argument & Authorities

     2.   A court of appeals has the power to take judicial

notice for the first time on appeal. See Langdale v. Villamil,

813 S.W.2d 187, 189–90 (Tex.App.—Houston [14th Dist.] 1991, no

writ); City of Dallas v. Moreau, 718 S.W.2d 776, 781 (Tex.App.—

Corpus Christi 1986, writ ref'd n.r.e.).

     3.   To be the proper subject of judicial notice, a fact

must be “capable of accurate and ready determination by resort to

sources whose accuracy cannot reasonably be questioned.”

Tex.R.Civ.Evid. 201(b)(2). Judicial notice is mandatory if

“requested by a party and [the court is] supplied with the

necessary information.” Tex.R.Civ.Evid. 201(d).

     4.   Appellant direct the court's attention to the clerk's

record in cause number 01-14-01029-CV; namely: CR: 4-14; CR: 17;

CR: 22; CR:32-45; CR: 60-65; CR: 67-72.

     5.   The authenticity and contents of the clerk’s records

are capable of accurate and ready determination by resort to a

published record whose accuracy cannot reasonably be questioned.
                          C. Conclusion


     6.   Appellant requests that this Court take judicial

notice of the clerk’s record that is on file in case number 01-

14-01029-CV; namely: CR: 4-14; CR: 17; CR: 22; CR:32-45; CR:60-

65; CR: 67-72.

                            D. Prayer

     7.   For these reasons, Appellant asks the Court to take

Judicial notice of the clerk’s record in case number 01-14-01029-

CV; namely: CR: 4-14; CR: 17; CR: 22; CR: 32-45; CR:60-65; CR:

67-72.


                              Respectfully submitted,


                              _/S/_Douglas T. Godinich _
                              Douglas T. Godinich
                              Texas Bar No. 24007244
                              2727 Broadway
                              Galveston, Texas 77550
                              Tel: (409) 763-2454
                              Fax: (409) 736-4309
                              Attorney for Tarris Woods
                    Certificate of Conference

     I certify that I have attempted to confer with Thomas W.

McQuage’s office by telephone and he is neither opposed or

unopposed to Appellent=s Motion to take Judicial Notice.

                              __/S/_Douglas T. Godinich ___
                              Douglas T. Godinich
                     Certificate of Service

     A copy of this notice is being filed with the appellate

clerk in accordance with rule 25.1(e) of the Texas Rules of Civil

Procedure. I certify that a true copy of this Motion to

Take Judicial Notice was served in accordance with rule 9.5 of

the Texas Rules of Appellate Procedure on each party or the

attorney for such party indicated below by method indicated.

                              _/s/ Douglas T. Godinich___________
                              Douglas T. Godinich


By FAX TRANSMITTAL
Thomas W. McQuage
P.O. Box 16894
Galveston, Texas 77552
TEL: 409-762-1104
mcquage@swbell.net